*888OPINION.
Arundell:
The evidence discloses that E. M. Welch was the head of a group which since 1908 and through the taxable years has been engaged in the purchase, sale and operation of a number of undertaking establishments. Whenever Welch discovered what he regarded as a good purchase he would call on those interested with him to pay their proportionate part of the purchase price and the *889business would be acquired. The business would then be operated until the opportunity offered to sell to advantage. Each acquisition was a separate transaction, but all were conducted under substantially the same terms and arrangements between the parties.
The first purchase made by Welch was of the Dunning undertaking business in 1908. Petitioner and his wife each contributed $1,500 of their own money in the venturo and on the sale of the business each received a proportionate share of the profits, amounting to approximately $2,000 each. The money was deposited in a joint bank account of petitioner and his wife and while the management of the fund was undoubtedly largely left to the discretion of petitioner, Mrs. Tuthill was consulted about many of the deals and was familiar with what was going on. The testimony is positive that she had an equal share in each of these ventures with her husband and the course of conduct between petitioner and his wife has been entirely consistent with that testimony.
In our opinion petitioner and his wife were joint venturers in the several Welch enterprises, and it was proper for the wife to report one-half of the income arising from their investment. L. F. Sunlin, 6 B. T. A. 1232; Charles C. Ruprecht, 16 B. T. A. 919.

Decision will he entered under Rule 50.